NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 9 January 2019.  These drawings are acceptable.

Claim Interpretation
In light of Applicant’s remarks filed on 9 June 2022, the claim limitation “coupling element” is no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since the coupling element is modified by the configuration of coupling to a magnetic element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 and 24-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, it is unclear what side is the “rear side of the rotor” (line 13) or where it is in relation to other structure of the centrifuge such as the loading mechanism. Claims 20-22, 24-31 and 41 are rejected for the same reason due to their dependency upon said claim.
Regarding claim 25, it is unclear if “a reaction vessel unit carrier” refers to the same carrier previously recited in claim 22, upon which said claim depends, or to a different carrier.
Regarding claim 29, it is unclear if “a reaction vessel unit carrier” refers to the same carrier previously recited in claim 22, upon which said claim depends, or to a different carrier.
Regarding claim 32, it is unclear if the “at least one opening” in line 6 refers to the “plurality of openings” previous recited in line 2. If so, consistent terminology should be used. Furthermore, it is unclear what side is the “rear side of the rotor” (line 20) or where it is in relation to other structure of the centrifuge such as the loading mechanism. Additionally, it is unclear if “a coupling element” in line 25 refers to the coupling element of the reaction vessel unit in line 18, the coupling element of a reaction vessel unit carrier in line 18, or to a different coupling element. Claims 33-36 are rejected for the same reasons due to their dependency upon said claim.
Regarding claim 34, it is unclear if “a reaction vessel unit carrier” refers to the reaction vessel unit carrier previously recited in claim 32, upon which said claim depends, or to a different carrier.
Regarding claim 37, it is unclear what side is the “rear side of the rotor” (line 7) or where it is in relation to other structure of the centrifuge such as the loading mechanism. Claims 38-40 are rejected for the same reasons due to their dependency upon said cliam.
Regarding claim 38, it is unclear if “a stopper” refers to the stopper previously recited in claim 37, upon which said claim depends, or to a different stopper. 

Allowable Subject Matter
Claims 19-22 and 24-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, since the prior art does not teach or suggest the stopper is provided at a rear side of the rotor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774